Citation Nr: 0011770	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969 
and subsequent service in the Army National Guard, including 
a period of active duty in support of Operation Desert 
Shield/Storm from September 1990 to June 1991.  He was 
stationed in the Southwest Asia theater of operations during 
this time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

By way of procedural history, the Board notes that the 
initial decision regarding the claim of entitlement to 
service connection for hypertension was appealed on a timely 
basis.  Hence, the claim is an original claim, and not a 
claim to reopen.

The Board further notes that the RO informed the veteran in 
August 1997 that he had filed an untimely appeal with respect 
to his claims of entitlement to increased ratings for right 
ear hearing loss, prostatitis, right inguinal hernia, and 
epididymitis.  The RO explained that it had denied these 
issues in a March 1995 decision.  After he filed a notice of 
disagreement, the RO issued a statement of the case with 
respect to these issues on May 6, 1996.  The law provides 
that, because the RO issued the statement of the case more 
than a year after its March 1995 decision, the veteran had 
60-days to file a substantive appeal after the RO issued the 
statement of the case on May 6, 1996.  38 U.S.C.A. § 7105 
(West 1991).  The RO did not receive his substantive appeal 
until September 1996, i.e, more than 60-days later.  The 
veteran did not file a notice of disagreement with respect to 
the RO's August 1997 decision concerning the lack of 
timeliness, and therefore, it is final.  Therefore, the Board 
may not exercise jurisdiction over these increased rating 
claims.  Id.; see also, National Black Media Coalition v. 
Federal Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 
1985) (A lack of jurisdiction means "an inability to act, 
not merely in unappealing cases, but in compelling cases as 
well.")  Of course, the appellant's January 2000 testimony 
before the undersigned is a claim to reopen, and hence, new 
claims of entitlement to increased ratings for right ear 
hearing loss, prostatitis, right inguinal hernia, and 
epididymitis are referred to the RO for appropriate 
development.

Finally, the Board notes that the RO is currently deferring 
consideration of the appellant's ongoing claim of entitlement 
to service connection for PTSD.  As such, this claim is not 
ripe for appellate review.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Neither has 
been filed with respect to this issue.
 

FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that hypertension was not demonstrated inservice, and 
that it is not related thereto.

2.  The claim of entitlement to service connection for 
vertigo is not supported by cognizable evidence demonstrating 
that the claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
appellant's active duty service, and it may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for 
vertigo is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records from both his first and second tour 
of active duty are negative for complaints, findings or 
treatment for either hypertension or vertigo. According to 
the April 1991 redeployment examination report, the veteran 
had a scarred right tympanic membrane, and that he had a 
history of an ear infection in January 1991.

In May 1991, when he returned from the Persian Gulf, but 
before he was released from active duty, Peter Haibach, M.D., 
noted that the veteran had symptoms of vertigo, which sounded 
like Eustachian tube dysfunction and middle ear effusion.

A July 1993 report from Boone Urology Center noted a history 
of a right eardrum repair in 1978.  Subsequently records were 
added to the claims folder showing that in December 1975 the 
appellant underwent a type I right tympanoplasty with removal 
of a cholesteatoma, and that in September 1978 he underwent a 
exploratory tympanoplasty with removal of a middle ear 
cholesteatoma.   Both procedures were performed by James 
Wood, M.D.

The July 1993 report from Boone Urology notes a history of 
hypertension since 1990.

During a December 1993, VA Agent Orange examination the 
veteran was diagnosed with hypertension, and the examiner 
stated that the year of onset for this disorder was 1968.

In January 1995, the veteran was diagnosed with Eustachian 
tube dysfunction with middle ear effusion by VA.

According to a May 1995 VA preliminary exercise stress test 
report, an examiner noted that he had slight hypertension.  
Subsequent studies continued to diagnose hypertension.
 
The post-service private and VA medical evidence is negative 
for a diagnosis of vertigo.  In November 1995, Dr. Daniel 
Schumaier indicated that the veteran had some dizziness due 
to high blood pressure. 

In January 2000, the veteran appeared before the undersigned 
at the RO.  He testified with respect to his claims for 
entitlement to service connection for vertigo and 
hypertension.  He recollected that he first began 
experiencing dizziness during his first tour of duty, which 
included service in the Republic of Vietnam, where he was 
exposed to acoustic trauma.  He reported that he worked 
around artillery units with no hearing protection.  As a 
result, he described that he was constantly dizzy.  He did 
not recall being treated for vertigo during his first tour of 
duty.  After service, in the early 1970s, James Wood, M.D., 
reportedly treated him for right ear hearing loss and 
vertigo.  According to the veteran, Dr. Wood rebuilt his 
right eardrum, and reportedly told him that this procedure 
would remedy his hearing loss and vertigo.  

The veteran testified, however, that it did not cure the 
vertigo.  He did not recall that Dr. Wood, or any other 
physician, ever told him that the vertigo was due to his 
military service.  With respect to his service separation 
examination, the veteran recalled that it was perfunctory.  
Apparently, the service examiner asked him how he felt, and 
that was it.  The veteran indicated that since service the 
reported vertigo caused him to lose his balance.  He revealed 
that he would accidentally run into walls and people.  As a 
result, others would constantly think he was drunk or using 
illegal drugs.  For example, he remarked that his employer 
recently had checked his blood because it thought that he was 
on drugs.  He recounted that he began working for his 
employer the month after he was discharged from service in 
1969.  The employer required an examination prior to his 
being hired.  The veteran recalled that the doctor, who was 
very compassionate, certified him for employment as a lineman 
even though he had a number of physical problems.  He 
recalled that the vertigo prevented him from climbing 
telephone poles.  Ultimately, the employer placed him in an 
office position due to his physical problems.  

With respect to his hypertension, he recalled that he was 
first diagnosed with it in 1992 or 93 by Dr. Gary Pitts.  The 
veteran recalled that, when he returned from the Persian Gulf 
in 1991, his head had swelled and his face turned red.  The 
veteran reported that the medicine the doctor had given for 
his service-connected prostatitis caused his blood pressure 
to increase.  He reported that prior to seeing Dr. Pitts, a 
Dr. Haibach prescribed sulfur drugs for an enlarged prostate, 
which similarly caused his blood pressure to increase.  

The veteran reported that he had been diagnosed with 
hypertension prior to his service in the Persian Gulf, but it 
was due to his drinking.  He later clarified that he believed 
that he developed hypertension as a result of his service in 
the Persian Gulf, and that predeployment inoculations 
aggravated his vertigo and caused hypertension.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  Further, hypertension may be presumed to have been 
incurred during service if it becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Additionally, if a condition noted during service is 
not determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303.

However, prior to reaching the merits of any claim for 
service connection the veteran must cross the threshold of 
presenting a well-grounded claim.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Hypertension

The Board finds that the December 1993 VA examination report 
well grounds this claim.  The Board further finds that the 
duty to assist has been fulfilled.  38 U.S.C.A. § 5107. 

The veteran essentially contends that he has hypertension as 
a result of his service in the Persian Gulf.  In support of 
this claim are three pieces of competent evidence.  First, 
the aforementioned December 1993 VA examination report which 
simply stated that the appellant's disorder began in 1968.  
The second is a January 1992 report which referred to a 
history of hypertension since 1990, and the third is a July 
1993 report from Boone Urology which noted a history of 
hypertension since 1990.  Notably, however, the Board finds 
that there is no credible foundation upon which any physician 
could base these findings.  Indeed, the contemporaneously 
recorded service medical records from both periods of active 
duty are completely devoid of any diagnosis of hypertension.  
Second the service medical records do not record a single 
elevated blood pressure reading, let alone sufficient 
elevated findings which would support a diagnosis of 
essential hypertension.  As such, the Board must conclude 
that while an examiner can render a current diagnosis based 
upon his examination of the veteran, without a thorough 
review of the record, his opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Hence, the Board finds that these findings have no 
probative value.

As the only remaining evidence in support of the appellant's 
claim are his own opinions linking hypertension either to 
military service, or to a service connected disorder, because 
the appellant is not competent to offer an opinion requiring 
medical training, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), that his statements also have no probative value.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim and that service connection for 
hypertension should be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Vertigo

The Board finds that this claim is not well grounded.

In this regard, the service medical records are negative for 
vertigo during his first period of service.  In May 1991, 
however, during his second tour, Dr. Haibach found symptoms 
of vertigo, which sounded like Eustachian tube dysfunction 
and middle ear effusion.  Assuming that this is a valid in-
service diagnosis of vertigo for the purpose of finding this 
issue well grounded, post-service VA and private medical 
evidence of record is silent for any competent evidence of a 
current diagnosis of vertigo.  Accordingly, the veteran has 
failed to submit any competent medical evidence of a current 
disability and his claim for service connection must be 
denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

In reaching this decision the Board acknowledges the 
sincerity of the appellant's belief that suggests that 
service connection is warranted for vertigo.  While the 
veteran is capable of reporting symptoms he is not competent 
to diagnose these feelings as  vertigo.  As noted above, 
however, the veteran is untrained in the field of medicine, 
and therefore, he is not competent to offer an opinion that 
requires specialized skills and knowledge.  Espiritu. 

The Board also considered the veteran's representation that a 
doctor has related vertigo to his active duty service.  The 
United States Court of Appeals for Veteran's Claims, however, 
has held that such representations, "filtered as [they are] 
through a layman's sensibilities, of what a doctor 
purportedly said [are] simply too attenuated and inherently 
unreliable to constitute 'medical' evidence." Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Therefore, in accordance 
with 38 U.S.C.A. § 5103 (West 1991), the veteran is hereby 
informed that he should contact the individual physician 
involved and ask them to reduce their statements to writing.  
His claim will then be readjudicated based on the additional 
evidence.

More importantly, as noted previously, there is no competent 
evidence of record that he currently has vertigo.  Without a 
current diagnosis of a disability, a claim is not well 
grounded.  Brammer.  Accordingly, the Board finds that VA is 
not required to search for these documents because the 
veteran has not shown that they would be facially relevant 
and material to the claim of service connection for vertigo.

Although the Board has disposed of the claim of entitlement 
to service connection for vertigo on grounds different from 
that of the RO, that is, whether the veteran's claim is well 
grounded rather than whether he is entitled to prevail on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette, 8 Vet. App. at 79.


ORDER

Service connection for hypertension and vertigo is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

